Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form S-3 of Altair Nanotechnologies, Inc. and subsidiaries of our reports dated March 10, 2009, relating to our audits of the consolidated financial statements and internal control over financial reporting, appearing in the Prospectus, which is part of this Registration Statement.We also consent to the reference to our firm under the captions “Experts” in such Prospectus. /s/ Perry
